Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 5-12, 15-20 are pending.  Claims 15-20 stand withdrawn.  Claims 1, 5, 8, 10-12 stand amended.  Claims 2-4 and 13-14 stand cancelled.
Priority
Instant application 16352304, filed 3/13/2019 claims benefit as follows:

    PNG
    media_image1.png
    47
    334
    media_image1.png
    Greyscale
.
Response to Applicant Amendment/Argument
In view of the amendment, the objection over claim 12 is withdrawn.
In view of the amendment, the 112 second paragraph rejection is withdrawn.
In view of the amendment, the 102 rejections of record are withdrawn.
Applicant amended to include the limitation “wherein the partial fluorination of the MA cation comprises including 8% fluorination of the MA cation of the lead halide hybrid perovskite”.  This limitation was only rejected under 103 in the non-final action.
In view of Applicant argument and data in the specification, the 103 rejection of record is withdrawn.  Specifically, the ‘055 publication teaches at [0030] that the percentage of fluorinated specie is 5% which is consistent with the figures.  There is no teaching or suggestion of 8% as claimed.  Further, the data in the instant specification at Figure 1 and Figure 3 show that an 8% fluorination content as part of the structure leads to improved stability, and a greater bandgap 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment and argument all rejections and objections are withdrawn.
Close art is the ‘055 publication, made of record in the non-final action.  Applicant amended the claims to require that methyl ammonium cation is partially substituted with partially fluorinated MA cation wherein the partial fluorination of the MA cation comprises including 8% fluorination of the MA cation of the lead halide hybrid perovskite.  The ‘055 publication teaches a maximum of 5% fluorination.  Thus, the art fails to teach or suggest the perovskite structure containing 8% fluorinated MA cation relative to the methyl ammonium cation without fluorination.  Further, Applicant shows at Figures 1 and 3 that 8% fluorinated cation leads to improved formation energy difference and greater band gap standard deviation.  The art does not provide any guidance to specifically choose 8% partial fluorination.  After weighing the Graham factors, the claims are deemed free of the art in view of the lack of teaching and suggestion, and/or the data in the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 15-20 should be cancelled. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusions
	Claims 1, 5-12 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622